     Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

   U NITED S TATES OF A MERICA
                                                 Criminal Action No.
         v.
                                                 1:17-CR-0229-AT-CMS
   J ARED W HEAT ,
   J OHN B RANDON S CHOPP , AND
   H I -T ECH P HARMACEUTICALS , I NC .

 United States’ Prehearing Brief on Defendants’ Motion to Suppress Pursuant
                            to Franks v. Delaware

      The United States of America, by Kurt R. Erskine, Acting United States

Attorney, and Nathan P. Kitchens, Kelly K. Connors, and D’Juan B. Jones,

Assistant United States Attorneys, for the Northern District of Georgia, files this

prehearing brief on Defendants Hi-Tech Pharmaceuticals, Inc. (“Hi-Tech”) and

Jared Wheat’s (collectively, “Defendants’”) motion to suppress the premises

search warrants pursuant to Franks v. Delaware, 438 U.S. 154 (1978) (Doc. 191).

      To prevail on their Franks motion, Defendants face a high evidentiary

burden to overcome the “presumption of validity with respect to the affidavit

supporting the search warrant.” Id., 438 U.S. at 171, 98 S. Ct. at 2684. And rightly

so. Defendants are attacking the integrity of a sworn law enforcement officer in

an effort to suppress evidence of Defendants’ criminal conduct. This extreme

remedy is seldom granted: the United States has been unable to find any
     Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 2 of 12




Eleventh Circuit or Northern District of Georgia opinion granting a motion to

suppress under Franks.

      Defendants’ Franks claim fails at every prong. Even if Defendants could

establish the falsity of any statements in the affidavit and the materiality of the

alleged falsehoods, despite evidence and law to the contrary, the hearing will

underscore a further failing in Defendants’ challenge: their inability to establish

that Special Agent Brian Kriplean omitted information from the affidavit either

deliberately or recklessly to mislead the magistrate. The focus of this hearing will

be Agent Kriplean’s knowledge and subjective intent, and the evidence will

rebut any contention that he had an improper motive to mislead the Court.

                                     Discussion

   1. Defendants’ Allegations

      Judge Totenberg’s order distills Defendants’ Franks claim into four alleged

omissions:

      (1) the analysis of Hi-Tech products demonstrated that the illegal anabolic
         steroids existed only in trace amounts not sufficient to render the
         product illegal,
      (2) multiple rounds of increasingly precise testing were required to detect
         the steroids,
      (3) the prohormone in the relevant supplements was legal DHEA, and
      (4) trace amounts of anabolic steroids may remain in DHEA products as a
         result of the manufacturing process

(Doc. 363 at 6). Defendants’ asserted “facts” are either false, unsupported, or

misleading, which the United States will address in further briefing.
                                          2
     Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 3 of 12




   The accuracy and materiality of these allegations will not be a focus of the

hearing, but Defendants’ claim that Agent Kriplean knew these “facts” to be true

and omitted them to mislead Magistrate Judge Russell Vineyard will be. In

support of these allegations, Defendants cite to a prior declaration by Dr. Steve

Bannister and a declaration by Hi-Tech counsel Art Leach. (Doc. 191 at 4–7). Dr.

Bannister’s declaration does not mention Agent Kriplean aside from citing an

FDA telephone log memorializing that Agent Kriplean stated in a January 18,

2017 call that quantification was unnecessary if Schedule III steroids were

detected at trace levels. (Doc. 169-1 at ¶¶ 31–32). Mr. Leach’s declaration states

that he is familiar with Agent Kriplean’s experience based on four prior cases

and opined that, “based upon his expertise and experience,” Agent Kriplean

“knew or should reasonably have known” (1) that DHEA is a legal prohormone,

(2) details about the synthesis process for DHEA, and (3) that trace amounts of

anabolic steroids are manufacturing byproducts of DHEA, (3) (Doc. 191-1 at

¶¶ 4, 6, 11). Mr. Leach also asserts that “[i]t is clear” from “references to emails

between [Agent Kriplean] and lab technicians . . . that [he] was informed that the

products contained only trace amounts of the subject anabolic steroids.” (Id.

¶ 14). Finally, Mr. Leach claims that Agent Kriplean knew, based on his training

and experience, that “the distinction between trace amounts as opposed to

substantial and biologically active amounts” was legally significant in Controlled


                                          3
     Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 4 of 12




Substances Act (“CSA”) and Federal Food, Drug, and Cosmetic Act (“FDCA”)

prosecutions. (Id. ¶ 16).

   Defendants further strained to develop evidence of Agent Kriplean’s

knowledge during questioning of FCC Chemists Caroline Kelley and Enrique

Yanes-Santos in the Daubert hearing. Ms. Kelley and Dr. Yanes-Santos both

confirmed that their sole contact with Agent Kriplean about the testing was the

January 18, 2017 telephone call. (Doc. 369 at 52:21–23, 54:21–24; Doc. 370 at 411:4–

8). Ms. Kelley, who memorialized the conversation in the log, stated that the

entire substance of this conversation was recorded in the log and she did not

recall any discussion of steroid amounts. (Doc. 369 at 76:6–17). Dr. Yanes-Santos

recalled discussing the presence of “[t]race levels” of steroids, but clarified that

“[n]obody has communicated with” Agent Kriplean about the quantity of

steroids. (Doc. 370 at 368:7–10, 411:4–8). Both chemists stated that their use of the

term “trace” meant that a compound was “less than predominant,” but did not

indicate a specific quantity. (Doc. 369 at 57:16–21; Doc. 370 at 413:15–22). It is

undisputed that the FCC conducted no quantification tests of Hi-Tech products

before the September 2017 search warrant application. (Doc. 85-2 ¶ 23).

   2. Defendants bear a high burden to prove Agent Kriplean’s intent.

   Binding circuit authority recognizes that defendants bear the burden “to

prove that an omission was made intentionally or with reckless disregard” to


                                           4
       Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 5 of 12




prevail on a Franks challenge, which is a “difficult” burden to meet absent

“independent evidence that the affiant had acted from bad motive or recklessly

in conducting his investigation and making the affidavit.” United States v. Martin,

615 F.2d 318, 329 (5th Cir. 1980). 1 In order to establish that the affiant was

untruthful, defendants must prove that the allegations were not “believed or

appropriately accepted by the affiant as true.” Franks v. Delaware, 438 U.S. 154,

165, 98 S. Ct. 2674, 2681 (1978).

   Courts have recognized two ways that a defendant can prove an affiant’s

“reckless disregard” for the truth. First, evidence may prove “that the affiant in

fact entertained serious doubts as to the truth of the allegations.” United States v.

Gonzalez, No. 1:09-CR-00371-TWT-AJB, 2010 WL 2721882, at *13 (N.D. Ga. May

25, 2010) (quotation marks omitted); see also United States v. Rauda-Constantino,

No. 1:18-CR-00203-AT-JSA, 2019 WL 7838968, at *10 (N.D. Ga. Aug. 6, 2019)

(recognizing “high” standard to prove reckless disregard and denying motion

absent proof that affiant “persisted despite serious reasons to harbor doubts as to

their accuracy”); United States v. Pineda, No. 1:11-CR-00006-CAP, 2012 WL

2906758, at *23 (N.D. Ga. June 4, 2012) (same); United States v. Williams, 718 F.3d

644, 650 (7th Cir. 2013) (same). Alternatively, “[r]ecklessness may be inferred



   1See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (adopting as
precedent all decisions of the former Fifth Circuit issued before October 1, 1981).

                                           5
     Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 6 of 12




from circumstances evincing obvious reasons to doubt the veracity of the

allegations.” Gonzalez, 2010 WL 2721882, at *13 (quotation marks omitted).

   And Defendants face an even more difficult path to prove that the affiant had

“serious doubts” about the truth in the context of omissions. Franks claims are

granted only in “rare” circumstances for alleged omissions because “[a]llowing

omissions to be challenged would create a situation where almost every affidavit

of an officer would be questioned.” United States v. Gamory, No. CRIM 108-CR-

153-TWT, 2009 WL 855948, at *18 (N.D. Ga. Mar. 30, 2009) (quoting Mays v. City

of Dayton, 134 F.3d 809, 815 (6th Cir.1998)); see also United States v. Stinson, 805 F.

App’x 180, 182 (4th Cir. 2020) (recognizing defendant’s “high” burden because

agents cannot include every fact gathered in an investigation); Williams, 718 F.3d

at 650 (same). Accordingly, Defendants must prove not only that information

material to probable cause was omitted from the affidavit, but also that the agent

“omitted deliberately or recklessly to mislead the issuing magistrate.” Williams,

718 F.3d at 650; see also Stinson, 805 F. App’x 180, 182; United States v. Rajaratnam,

719 F.3d 139, 154–55 (2d Cir. 2013); United States v. Green, No. 8:19-CR-314-T-

36TGW, 2020 WL 3978448, at *6 (M.D. Fla. Feb. 13, 2020).

   3. Defendants cannot meet their burden to prove that Agent Kriplean
      intended to mislead the magistrate.

   Although defendants bear a “difficult” burden to establish an affiant’s intent

to mislead in any Franks challenge, Defendants face multiple insurmountable
                                           6
     Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 7 of 12




obstacles here. The government anticipates that Agent Kriplean will flatly deny

having any intent to mislead Judge Vineyard or harboring serious doubts as to

the truth of his affidavit. The record supports the absence of any improper intent,

and a determination that his testimony is reliable is sufficient to deny

Defendants’ motion. See Pineda, 2012 WL 2906758, at *29.

   Aside from Agent Kriplean’s denial of any improper intent, Defendants

cannot sustain their burden based on their flawed efforts to prove intent

circumstantially. First, an affiant’s alleged failure to investigate fully to rule out

innocent explanations for incriminating evidence “does not establish a Franks’

violation, even if that further investigation might have negated probable cause.”

United States v. Lebowitz, 647 F. Supp. 2d 1336, 1348 (N.D. Ga. 2009), aff’d, 676 F.3d

1000 (11th Cir. 2012); see also United States v. Ranney, 298 F.3d 74, 78 (1st Cir. 2002)

(“[F]ailure to investigate fully is not evidence of an affiant’s reckless disregard

for the truth.” (quoting United States v. Dale, 991 F.2d 819, 844 (D.C.Cir.1993)). To

the extent Defendants contend that Agent Kriplean failed to investigate fully by

not quantifying the Schedule III steroids or exploring the possibility that the

steroids were manufacturing byproducts, these allegations are not “evidence of

[Agent Kriplean’s] reckless disregard for the truth.” Dale, 991 F.2d at 844.

   Nor is any suggestion that Agent Kriplean held a mistaken understanding of

the law. The Franks inquiry addresses “material factual misrepresentations, not


                                           7
     Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 8 of 12




legal conclusions,” and courts recognize that “affiants to search warrants . . . are

non-lawyers, untrained in the law, and not expected to be versed . . . in the

criminal statutes that might be violated.” United States v. Tabares, No.

115CR00277SCJJFK, 2016 WL 11258758, at *19 (N.D. Ga. June 3, 2016). The facts

here will establish that Agent Kriplean is not an attorney, and any

misapprehension of the “nuances” of the FDCA or the CSA does not establish

improper intent when his “sole responsibility is to attest to facts within his . . .

personal knowledge.” Id. (quotation marks omitted, alterations in original). Even

if the Court concludes that the fact that DHEA was the predominant compound

or that the Schedule III substances were present in only small amounts in the

products is relevant to probable cause, Agent Kriplean’s decision to omit this

information based on a “considered and reasonable judgment that the

information was not necessary” to probable cause rebuts any suggestion of

reckless disregard of the truth. Rajaratnam, 719 F.3d at 154–55 (holding that

affiant’s omission of discussion of parallel SEC investigation based on mistaken

belief that this fact was irrelevant to necessity element of wiretap application “in

no way suggested that omitting [that] information . . . was ‘designed to

mislead.’”); see also Williams, 718 F.3d 644, 652–53 (7th Cir. 2013) (denying

reckless disregard for truth when agent’s omission of inconsistent dates was

based on mistaken belief that the date did not matter for probable cause).


                                           8
     Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 9 of 12




   Agent Kriplean’s lack of firsthand knowledge of testing results, and reliance

on FCC chemists to convey and interpret those results, also undermines any

suggestion that he “harbored serious doubts about the truth” of the warrant

allegations. Gonzalez, 2010 WL 2721882, at *13. In Gonzalez, the affiant was “not

privy to any first hand information” about the residence to be searched but

instead “relied on information from others” to support probable cause, and the

affiant “misinterpreted” the information he received in drafting the affidavit. Id.

The Court concluded that although the affiant’s “interpretation was clearly

wrong, it was not in reckless disregard for the truth because the circumstances

did not provide [the affiant] with any reason to question this information.” Id.

Here, evidence at the hearing will confirm that Agent Kriplean neither conducted

any testing of the samples nor has any scientific training, and any mistaken

interpretation of results received from FCC chemists cannot support a finding of

“reckless disregard of the truth.”

   Finally, even if there were evidence that Agent Kriplean knowingly omitted

facts that would have weakened probable cause, his omission of additional facts

that would have supported probable cause rebuts any contention that he

intended to mislead Judge Vineyard. See Williams, 718 F.3d at 652 (holding that

omission of “both significantly favorable and unfavorable evidence from the

warrant application supports the inference that the police acted negligently


                                         9
    Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 10 of 12




rather than recklessly or deceptively”); Green, 2020 WL 3978448, at *6 (finding

that affiant’s omission of additional witness statements that supported probable

cause “underscores that [the affiant] included in the affidavit what he viewed as

the essential facts, whether or not they supported probable cause”); see also

United States v. Umansky, 291 F. App’x 227, 228 (11th Cir. 2008) (rejecting Franks

challenge when “the hearing revealed the affiant had reasonable justifications for

his inclusion or exclusion of certain facts”). In Pineda, the court determined that

false statements in the affidavit did not prove any improper intent because

“[t]here was no reason to intentionally present false information to the judge”

when accurate facts presented to the court would have supported probable

cause. Pineda, 2012 WL 2906758, at *29. Similarly, the hearing will establish that

Agent Kriplean could have included additional inculpatory facts that would

have bolstered probable cause, underscoring that the omission of the “facts”

suggested by Defendants was not an effort to mislead Judge Vineyard.

                                  CONCLUSION

      For the foregoing reasons, the United States respectfully requests that the

Court deny Defendants’ motion to suppress pursuant to Franks v. Delaware.


                                       Respectfully submitted,

                                       K URT R. E RSKINE



                                         10
Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 11 of 12




                                     Acting United States Attorney


                              / S /N ATHAN P. K ITCHENS
                                 Assistant United States Attorney
                              Georgia Bar No. 263930
                              Nathan.Kitchens@usdoj.gov


                              / S /K ELLY K. C ONNORS
                                  Assistant United States Attorney
                              Georgia Bar No. 504787
                              Kelly.Connors@usdoj.gov


                              /s/D’JUAN B. JONES
                                 Assistant United States Attorney
                              Provisionally Admitted to GA Bar
                              D’Juan.Jones@usdoj.gov




                                11
    Case 1:17-cr-00229-AT-CMS Document 385 Filed 03/05/21 Page 12 of 12




                             Certificate of Service

      The United States Attorney’s Office served this document today by filing it

using the Court’s CM / ECF system, which automatically notifies the parties and

counsel of record.


March 5, 2021

                                         /s/ N ATHAN P. K ITCHENS
                                         N ATHAN P. K ITCHENS
                                         Assistant United States Attorney




                                       12
